Citation Nr: 1012192	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-06 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, status post arthroscopic 
subacromial decompression, currently evaluated as 10 percent 
disabling.

[The issues of whether an overpayment in the calculated 
amount of $1,033.67, created by the finally adjudicated 
action to retroactively remove the Veteran's child S. as a 
dependant schoolchild on the Veteran's award, effective May 
2003, is valid, and if so, if waiver is warranted, and 
whether an additional overpayment in the calculated amount 
of $435.00, consequent to a change in the status of the 
Veteran's dependents (removal of the Veteran's child S. as a 
dependent schoolchild effective January 2003 instead of May 
2003), was validly created, are the subject of a separate 
opinion.]


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Fort Harrison, Montana (RO).


FINDINGS OF FACT

1.  Prior to April 2, 2008, the Veteran's traumatic 
arthritis of the right shoulder was manifested by objective 
x-ray evidence of degenerative arthritis, but not by right 
shoulder abduction of 90 degrees or less.

2.  On and after April 2, 2008, the Veteran's traumatic 
arthritis of the right shoulder was manifested by objective 
x-ray evidence of degenerative arthritis, and by evidence of 
limited flexion and limited abduction of the right shoulder 
to 90 degrees, due to functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for traumatic 
arthritis of the right shoulder, prior to April 2, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2009).

2.  The criteria for an evaluation of 20 percent for 
traumatic arthritis of the right shoulder, but no greater, 
on an after April 2, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have 
to be discussed).  The analysis in this decision focuses on 
the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that 
the law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his right shoulder 
disorder is more severe than contemplated by the currently 
assigned 10 percent evaluation.  Specifically, he argues 
that he experiences functional loss and pian that interferes 
with certain activities, to include driving a car, carrying 
groceries, and recreational sports such as hunting and 
fishing.

Increased Evaluation Claim

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for service-connected disability is the 
present level of disability.  VA is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, VA has a duty to consider the possibility of 
assigning staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's traumatic arthritis of the right shoulder is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).  Diagnostic Code 5010 contemplates traumatic 
arthritis, and directs that such a disability, as 
substantiated by x-ray findings, be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, 
from 0 degrees of external rotation to 90 degrees of 
external rotation, and from 0 degrees of internal rotation 
to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate 
I (2009).  Moreover, the April 2008, and July 2009 VA 
examination reports reflect that the Veteran is right-
handed; therefore, his service-connected right shoulder 
disorder affects his major (dominant) arm.  

To that end, Diagnostic Code 5200 provides for a 30 percent 
evaluation when there is favorable anklyosis of 
scapulohumeral articulation of the major arm, with abduction 
of the dominant shoulder limited to 60 degrees (can reach 
mouth and head); a 40 percent evaluation when scapulohumeral 
articulation of the dominant shoulder is intermediate 
between favorable and unfavorable; and the maximum 50 
percent evaluation when there is unfavorable anklyosis of 
the scapulohumeral articulation of the major arm, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  Moreover, Diagnostic Code 
5201 provides for a 20 percent evaluation when the range of 
motion of the major arm is limited to shoulder level; a 30 
percent evaluation when limited to midway between the side 
and shoulder level; and the maximum 40 percent evaluation 
when limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

X-ray evidence of arthritis of the right shoulder is 
documented in the April 2002, April 2008, and July 2009 VA 
examination reports, thus meriting the currently assigned 10 
percent evaluation.  However, Diagnostic Code 5200 requires 
anklyosis of the scapulohumeral articulation of the major 
arm; ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  To 
that end, there is no indication that the Veteran's right 
shoulder is ankylosed.  The April 2002, October 2003, April 
2008, and July 2009 VA examination reports all reflect some 
limited motion of the right shoulder, but no anklyosis.  
Thus, an evaluation greater than 10 percent is not warranted 
for limitation of motion under Diagnostic Code 5200.  

Moreover, range of motion testing showed flexion and 
abduction to 180 degrees at the April 2002 VA examination; 
flexion to 160 degrees immediately prior to the March 2003 
surgery; flexion and abduction to 180 degrees at the October 
2003 VA examination; flexion to 170 and abduction to 160 
degrees at the May 2006 VA examination; flexion to 140 
degrees and abduction to 120 degrees at the April 2008 VA 
examination, and flexion and abduction to 180 degrees at the 
July 2009 VA examination.  As the next highest evaluation 
requires abduction of the shoulder to be 90 degrees or less, 
an evaluation greater than 10 percent under Diagnostic Code 
5200, or Diagnostic Code 5201 on the basis of the overall 
ranges of motion, is not warranted.  

However, the probative and persuasive evidence of record 
supports a 20 percent evaluation under Diagnostic Code 5201, 
when considering the impact of functional loss, on and after 
April 2, 2008, such that staged ratings are warranted.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 
4.40, 4.45 (2009); see also Hart, 21 Vet. App. at 510.  When 
the impact of pain on the range of motion was considered, 
the April 2008 VA examination noted that abduction was only 
to 90 degrees, or shoulder level, and the July 2009 VA 
examination noted that flexion was only to 90 degrees, or 
shoulder level.  It is also noted that in 2009 the Veteran 
had decreased muscle strength and speed.  When resolving 
doubt in the Veteran's favor, this satisfies the rating 
criteria for the assignment of a 20 percent evaluation for 
the major arm on and after April 2, 2008, the date of the VA 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, the Veteran is not entitled to an evaluation in 
excess of 10 percent prior to April 2008, or in excess of 20 
percent on and after April 2, 2008, based on these 
provisions because the range of motion was not additionally 
limited by pain such that those evaluations were warranted, 
and no objectively documented functional impairment due to 
fatigability, incoordination, lack of endurance, 
instability, or weakness, beyond that already contemplated 
within a 10 percent evaluation prior to April 2, 2008, or a 
20 percent evaluation on and after April 2, 2008, was shown.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
206.

Consideration has been given to whether an increased 
evaluation is for application based on other diagnostic 
codes pertaining to the shoulder and arm.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, as 
impairment of the clavicle or scapula, or other impairment 
of the humerus, is not shown, Diagnostic Codes 5202 and 5203 
are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5202, 5203 (2009).  Additionally, the October 2003, 
May 2006, and April 2008 VA examination reports also noted 
the presence of a residual scar from the Veteran's March 
2003 shoulder surgery.  On this basis, entitlement to a 
separate evaluation for that scar has been considered.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, 
the right shoulder scar was noted in each of these 
examination reports to be "well-healed," and was not 
unstable, painful, or manifested by any of the other 
qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2009).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating. 38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disabilities in question are inadequate.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the rating schedule.  Thun, 22 Vet. App. at 115.  
If the criteria under the rating schedule reasonably 
describe the Veteran's disability level and symptomatology, 
then the claimant's disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluations 
are adequate, and no referral is required.  See VAOGCPREC 
06-96, 61 Fed. Reg. 66749 (1996) (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
assigned evaluation inadequate.  The Veteran's disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5200, and 5201, the criteria of which is found by the Board 
to specifically contemplate the level of his disability and 
symptomatology.  Manifestations of the Veteran's service-
connected right shoulder disorder include pain, limited 
range of motion, and subjective weakness.  When comparing 
this disability picture with the symptoms contemplated by 
the rating schedule, the Board finds that the Veteran's 
symptoms are more than adequately contemplated by the 
ratings for his service-connected right shoulder disorder.  
Ratings in excess of those currently assigned are provided 
for certain manifestations of a right shoulder disorder, but 
the probative and persuasive evidence reflects that those 
manifestations are not present in this case.  Moreover, 
there is no evidence showing that the Veteran's service-
connected right shoulder disorder has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  Indeed, the 
probative and persuasive evidence of record reflects that 
the Veteran has not worked since 2001, but that is primarily 
due to his lumbar spine and headache disorders; he indicated 
during the July 2009 VA examination that his right shoulder 
disorder did not interfere with his previous type of 
employment.  The currently assigned ratings for the 
Veteran's right shoulder disorder more than reasonably 
describe his disability level and symptomatology.

Therefore, the currently assigned schedular evaluations are 
adequate, and the Board finds that the Veteran's disability 
picture cannot be characterized as an exceptional case so as 
to render the schedular evaluations inadequate.  The 
threshold determination for a referral for extraschedular 
consideration has not been met, and consequently, the Board 
concludes that the Veteran is not entitled to referral for 
an extraschedular rating.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a; Thun, 22 Vet. App. 
at 115.

Because the criteria required for an evaluation greater than 
10 percent are not met with respect to the Veteran's 
traumatic arthritis of the right shoulder prior to April 2, 
2008, or greater than 20 percent on and after April 2, 2008, 
the preponderance of the evidence is against the assignment 
of evaluations greater than those found warranted by this 
decision.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An April 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although this letter was 
dated subsequent to the initial adjudication for an increase 
in the evaluation of the Veteran's traumatic arthritis of 
the right shoulder, the Veteran's claim was again 
adjudicated in a September 2006 rating decision.  Moreover, 
after issuance of the January 2007 statement of the case, 
the Veteran had more than two and one-half years in which to 
submit evidence pertinent to his claim prior to the 
readjudication of his claim in the September 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating in the April 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained, to include the private treatment records 
generated in conjunction with his March 2003 right shoulder 
surgery.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the 
RO's failure to request and obtain any relevant SSA records 
was not in error.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in April 2002, October 2003, May 
2006, April 2008, and September 2009; the Veteran has not 
argued, and the record does not reflect, that any these 
examinations were inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

An increased evaluation for traumatic arthritis of the right 
shoulder, prior to April 2, 2008, is denied.

An evaluation of 20 percent due to functional loss, but no 
greater, for traumatic arthritis of the right shoulder, on 
and after April 2, 2008, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


